 In the Matter of NORTT-TEASTERN CONTAINER CORPORATION, EMPLOYERandINTERNATIONAL BROTHERHOOD Or PULP, SULPHITE AND PAPERMILL WORKERS, LOCAL No. 583, AFL, PETITIONERCase No. 6-R-1715.Decided June 10, 1947Davies, Auerbach,, Cornell and Hardy,byMr. C. TV. Hoey,for theEmployer.Mr. Gene Aubuchon,of Cleveland, Ohio, for the Petitioner.Mr. Melvin J. TVelles,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board, onApril 8, 1947, conducted a prehearing election among employees of theEmployer in the alleged appropriate unit, to 'determine whether ornot they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there are approximately 131 eligiblevoters and that 120 of these eligible voters cast ballots, of which 7:3were for the Petitioner, 33 were against the Petitioner, and 14 werechallenged.Thereafter, a hearing was held at Bradford, Pennsylvania, on April30, 1947, before Henry Shore, hearing officer.The hearing officer's.rulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National Labor :RelationsBoard-makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE TMPLOYERNortheastern Container Corporation, a New,York corporation en-gaged in the manufacture, sale, and distribution of corrugated paperand shipping containers, has its principal office and plant at Bradford,Pennsylvania.During the past year, the Employer purchased for use74 N. L.R. B., No. 11.42 NORTHEASTERN CONTAINER CORPORATION43at its Bradford, Pennsylvania, plant materials valued in excess of$500,000, of which approximately 90 percent was shipped to the plantfrom points outside the Commonwealth of Pennsylvania.During thesame period, the finished products manufactured at this plant werevalued in excess of $500,000, of which approximately 40 percent was'shipped to points outside the Commonwealth of Pennsylvania.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organlziition affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING.REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner and the Employer agree that all production andmaintenance employees of the Employer, exclusive of clerical andsupervisory employees, constitute an appropriate bargaining unit.The Employer, however, contrary to the Petitioner, would include mthe unit truck drivers.The truck drivers, seven in number, haul finished products of theEmployer from the plant to customers within a radius of 150 miles.They perform all their work outside the plant, although they are super-vised by the plant superintendent, as are the production and mainte-nance employees.Pursuant to our usual policy of not including truckdrivers in a production and maintenance unit, in cases of dispute amongthe parties, we shall exclude the truck drivers.'We find that all production and maintenance employees of the Em-ployer, excluding truck drivers, clerical employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.'Matter of Byron Jacbson Company,66 N. L R.B 1312,Matterof Tiiangle HosieryCompany,Inc.,65 N L R. B. 69 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show that thePetitioner secured a majority of the votes cast, and that the challenges'are insufficient to affect the results of the election.-'Accordingly, weshall certify the Petitioner as the collective bargaining representativeof the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT Is HEREBY CERTIFIED that International BPOtherhood of Pulp, Sul-phite and Paper Mill Workers, Local No. 583, AFL, has been desig-nated and selected by a majority of the Employees in the unit describedin Section IV, above, as their representative for the purposes of collec-tive bargaining and that, pursuant to Section 9 (a) of the Act, the saidorganization is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.2Of the 14 challenged ballots, 7 were cast by truck drivers, whom we have excluded fromthe unit, 2 were cast by employees who, as the Petitioner and the Employer agree, wereineligible to vote because they were added to the pay roll subsequent to the eligibilitydate,and the remaining 5 were cast by employees who, the Petitioner and the Employeragree,are supervisory within the meaning of the Board s usual definition